Title: [Diary entry: 22 May 1781]
From: Washington, George
To: 

22nd. Fixed with Count de Rochambeau upon a plan of Campaign—in Substance as follows. That the French Land force (except 200 Men) should March so soon as the Squadron could Sail for Boston—to the North River & there, in conjunction with the American, to commence an operation against New York (which in the present reduced State of the Garrison it was thought would fall, unless relieved; the doing which wd. enfeeble their Southern operations, and in either case be productive of capital advantages) or to extend our views to the Southward as circumstances and a Naval superiority might render more necessary & eligable. The aid which would be given to such an operation in this quarter—the tardiness with which the Regiments would be filled for any other—the insurmountable difficulty & expence of Land transportation—the waste of Men in long marches (especially where there is a disinclination to the Service—objections

to the climate &ca.) with other reasons too numerous to detail, induced to this opinion. The heavy Stores & Baggage of the French Army were to be deposited at Providence under Guard of 200 Men (before mentioned) & Newport Harbour & Works were to be secured by 500 Militia.